Citation Nr: 1640806	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include delusional disorder, psychosis not otherwise specified (NOS), anxiety disorder NOS, and depression.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neurological disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1988, from July 1999 to March 2000, and from March 2006 to July 2006.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California and Portland, Oregon, respectively.  The RO in Oakland, California currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a May 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

The issues of entitlement to service connection for inguinal hernia, a back disability, and a neurological disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A psychiatric disability existed prior to the Veteran's second period of active duty from July 1999 to March 2000.

2.  The evidence is at least evenly balanced as to whether the Veteran's pre-existing psychiatric disability was aggravated during service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for a psychiatric disability (to include delusional disorder, psychosis NOS, anxiety disorder NOS, and depression) are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the Board is granting the claim of service connection for a psychiatric disability, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306 (a).
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a January 2008 VA mental health consultation note, a September 2009 VA primary care treatment note, an April 2012 VA mental health treatment note, and a May 2013 VA psychiatry outpatient treatment note include diagnoses of delusional disorder, psychosis NOS, anxiety disorder NOS, and depression.  Thus, a current psychiatric disability has been demonstrated.

As explained below, the Board finds that the Veteran had a psychiatric disability which pre-existed his second period of active duty and that the disability was aggravated during his second and third periods of service.

Records from the U.S. Department of Labor dated from July to October 1996, treatment records from Kaiser Permanente dated in July 1996, and statements from the Veteran dated from June 1995 to June 1998 include reports of increasing delusions of persecution at work.  For instance, the Veteran believed that others were following him, threatening his life, and tapping his telephone.  He had been under extreme stress since approximately December 1994 and experienced paranoia, stress, and impaired sleep.  As a result of these problems he submitted a worker's compensation claim in July 1996.  The physician who completed an August 1996 Attending Physician's Report (Form CA-20) concluded that it was unclear as to the extent to which the Veteran would recover, that his illness was not resolving much with treatment, and that it appeared to possibly be permanent.  The Veteran was diagnosed as having delusional disorder, paranoid type.

A review of the claims file reflects that there are no enlistment examinations of record for the Veteran's second and third periods of active duty from July 1999 to March 2000 and from March 2006 to July 2006, and a review of the record does not suggest that such examinations were conducted.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111 (West 2014).  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991)).

Accordingly, because enlistment examinations are not of record for the Veteran's second and third periods of active service, the presumption of soundness does not apply to these periods.  See Crowe, supra.  Thus, as there is medical evidence of a psychiatric disability which pre-existed the Veteran's second period of active service, the only means by which direct service connection may be established for this disability is by showing that it was permanently worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

As for whether the Veteran's pre-existing psychiatric disability was aggravated by service, the evidence indicates that it became symptomatic in service.  Service treatment records include reports of medical history forms dated in February 2000, December 2004, and July 2006 on which the Veteran reported that he experienced trouble sleeping and depression or excessive worry.  Although he reported on several instances that some of his psychiatric symptomatology pre-existed service and was not present in service, sleep problems reportedly persisted throughout service and he reported on the July 2006 report of medical history form that he was experiencing anxiety due to an "ongoing campaign of harassment and intimidation" due to previous government audits that he had performed.  

Moreover, the Veteran's "Certificate of Release or Discharge from Active Duty" forms (DD Form 214) indicate that he served in Bosnia (an imminent danger pay area) from August 1999 to February 2000 and that he served in Iraq/Qatar from April 2006 to July 2006.  He contends that he was exposed to some hostile enemy activity in these locations, that his pre-existing anxiety and insomnia was worsened by his second and third periods of service, and that such symptoms have persisted in the years since service.  His treatment records document a history of fluctuating insomnia, anxiety, and stress in the years since his separation from service in July 2006.

In light of the Veteran's reported anxiety due to an "ongoing campaign of harassment and intimidation" at the time of his separation from service in July 2006 and the reported worsening of his symptoms following his service in Bosnia and Iraq/Qatar, the Board finds that there was an increase in disability during service and aggravation of the underlying psychiatric disability is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Additionally, the Veteran is competent to report psychiatric symptoms as well as the continuance of such symptoms in the years since service.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  Although there is some conflicting information concerning the history of certain psychiatric symptoms reported by the Veteran, his reports are generally consistent with the evidence of record and treatment records document a history of psychiatric symptomatology in the years since service.  Thus, the Board concludes that the Veteran's reports of continuing psychiatric symptoms in the years since service are credible.

There have been no findings that the increase in the Veteran's psychiatric disability was due to the natural progression of the disease.  Therefore, the Board must conclude that the pre-existing psychiatric disability was aggravated in service.  The record shows current findings of a psychiatric disability and a continuity of symptomatology in the years since service.  In light of this evidence and resolving all reasonable doubt in the Veteran's favor, service connection is granted for the currently diagnosed psychiatric disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.306.
ORDER

Entitlement to service connection for a psychiatric disability (to include delusional disorder, psychosis NOS, anxiety disorder NOS, and depression) is granted.


REMAND

The Veteran contends that he has a current back disability related to repeated parachute jumps in service.  His DD Form 214s confirm that he received the Parachutist Badge during each of his periods of service.  

Private treatment records dated from December 1998 to March 1999 indicate that the Veteran was treated for a back strain and spasms which he experienced while putting away a dumbbell.  Examination revealed some paraspinal tenderness.  As explained in the decision above, there is no evidence that any entrance examinations were conducted for the Veteran's second and third periods of service and the presumption of soundness does not apply to these periods.  See Crowe, 7 Vet. App. at 245.  Hence, medical evidence establishes that a back disability pre-existed these periods of service.

A VA back examination was conducted in February 2015 and the Veteran was diagnosed as having degenerative disc disease of the lumbar spine.  The physician who conducted the examination opined that the Veteran's back disability was not likely ("less likely as not") incurred in or caused by service.  He reasoned that service treatment records did not note or show any evaluation or diagnosis of a back condition related to the Veteran's current back disability.  Although the Veteran claimed that his back pain was due to service, there was no evidence in the records that his disability was related to service.  The degenerative condition of his lumbar spine was more likely related to age-related degenerative changes of the lumbar spine.

The February 2015 opinion is insufficient because it only addresses whether the Veteran's current back disability was incurred in service.  In light of the evidence of a pre-existing back disability, however, an opinion that addresses whether the current back disability was aggravated during the second and/or third periods of service is necessary.  

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

An October 2007 VA psychiatric medication note reflects that the Veteran was experiencing low back pain after lifting a heavy object 10 days prior to the evaluation.  The pain initially subsided after a few days, but it "returned after reserve duty" the previous weekend.  Service connection is available for diseases or injuries incurred in or aggravated by active duty for training (ACDUTRA) and injuries incurred in or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(2),(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  The October 2007 VA psychiatric medication management note suggests that the Veteran's back disability may have been aggravated during a period of ACDUTRA/INACDUTRA. Hence, efforts should be undertaken upon remand to attempt to verify any periods of ACDUTRA or INACDUTRA in October 2007.  

In addition, statements from the Veteran dated in October 2004 and November 2013 and an August 2014 VA follow up progress note reflects that the Veteran received treatment for a hernia, a back disability, and neurological problems at the Asklepios Klinik in Germany, from Dr. LaBrusse in France, and at the Dyson Family Chiropractic Center.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Lastly, updated VA treatment records should also be secured upon remand.  In this regard, the Veteran reported in a December 2004 statement that he received treatment at the VA Medical Center in Washington, DC in 1994.  It does not appear as if any records from this facility are in the claims file or have been requested.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Contact the appropriate source to obtain a copy of the Veteran's complete Official Military Personnel File pertaining to his service in the Army Reserve, to attempt to verify any periods of ACDUTRA or INACDUTRA with the Army Reserve (to specifically include the Veteran's duty status in October 2007), and to attempt to obtain any line of duty determinations regarding the Veteran's service with the Army Reserve.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a hernia, a back disability, and a neurological disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a hernia, a back disability, and a neurological disability from the Asklepios Klinik in Germany, Dr. LaBrusse in France (see the statements from the Veteran dated in November 2013 and the August 2014 VA follow up progress note), Dyson Family Chiropractic Center (see the Veteran's October 2004 statement), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Portland Health Care System dated from January 2016 through the present; 

(b)  all records from the San Francisco VA Health Care System dated from January 2016 through the present;

(c)  all records from the VA Medical Center in Washington, DC dated from May 1988 through the present; and

(d)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and to verify any periods of ACDUTRA/INACDUTRA, ask the examiner who conducted the February 2015 VA back examination to review all relevant records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current back disability.

For each back disability diagnosed since February 2014, the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability was permanently aggravated beyond its natural progression by the period(s) of service from July 1999 to March 2000 and/or from March 2006 to July 2006 (to include repeated parachute jumps therein), or was permanently aggravated beyond its natural progression by a period of ACDUTRA and/or INACDUTRA?

In formulating the above opinion, the opinion provider should specifically acknowledge and comment on all back disabilities diagnosed since February 2014, the Veteran's treatment for back problems prior to his entrance into service in July 1999, the October 2007 VA psychiatric medication note which reflects that the Veteran injured his back 10 days prior to the evaluation and experienced the return of back pain "after reserve duty" the previous weekend, and his contention that his back disability is due to repeated parachute jumps in service. 

The opinion provider should provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

If the February 2015 examiner is unavailable or otherwise unable to provide the requested opinion, the case shall be referred to another VA medical professional with appropriate expertise to obtain the necessary opinion.

5.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


